Citation Nr: 1310238	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO. 11-25 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from July 1955 to July 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously remanded by the Board in July 2012 for further development.

A review of the Virtual VA paperless claims processing system reflects that additional records have been added to the present appeal. These records include VA medical records. A supplemental statement of the case (SSOC) was issued in January 2013, which addressed this additional evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The probative evidence of record demonstrates that a current low back condition did not originate during the Veteran's active service or for many years thereafter and is not related to his active service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back condition have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits. Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim in February 2011, he was provided notice consistent with the requirements of the VCAA in May 2010, July 2010 and August 2010. The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records. These letters also provided the Veteran with information about the establishment of disability ratings and effective dates if a claim of service connection was successful. Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

This case was remanded by the Board in July 2012 to provide the Veteran with an adequate VA examination. As the December 2012 VA examiner performed all the tests necessary to evaluate the Veteran's current low back condition and complied with the Board's remand instructions, the development requested by its July 2012 remand has now been satisfactorily completed. Stegall v. West, 11 Vet. App. 268 (1998). 

The December 2012 VA examination report reflects that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Thus, the medical examination is adequate for adjudication purposes. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, an adequate VA examination and statements from the Veteran and his representative. The Veteran has not indicated that he has any further evidence to submit to VA, or which VA must obtain. There is no indication that there exists any additional relevant evidence that has not been obtained. The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103 (2012).

The Merits of the Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012). In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2012). See Baldwin v. West, 13 Vet. App. 1 (1999). When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012). See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001). If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable. Ortiz, 274 F.3d at 1365.

The Veteran contends that he incurred a low back condition from his active service, when he worked with loading and unloading aircraft. Although his personnel records reflect that his military occupational specialty (MOS) included that of an air transportation manager and supervisor and an air freight specialist with a related civilian occupation of a cargo handler. 

Service treatment reports reflect that the Veteran had no abnormalities of the spine upon clinical evaluation in a July 1955 enlistment examination and no history of back problems was reported in the July 1955 Report of Medical History. An October 1958 chest x-ray revealed normal findings. In January 1964, the Veteran was treated for complaints of back pain for three days, which was diagnosed as a muscle spasm. In an October 1965 examination, no abnormalities of the spine were noted upon clinical evaluation and no back problems were reported in the October 1965 Report of Medical History. In January 1967, a chest x-ray revealed findings within normal limits. In a September 1968 service treatment report, the Veteran complained of pain on the left side of his back while playing with his children. He was provided a chest x-ray and treatment with medication and a hot compress. A September 1968 chest x-ray revealed no findings of a fracture. 

In a February 1969 chest x-ray, no significant abnormalities were noted. A March 1969 periodic examination revealed no abnormalities of the spine upon clinical evaluation and the service medical officer noted there was no pertinent medical or surgical history since the last physical examination. In an August 1976 periodic examination, there were no abnormalities of the spine noted on clinical evaluation and the service medical officer noted there was no pertinent medical or surgical history at that time. An August 1976 chest x-ray revealed spurring of the lower thoracic vertebrae with otherwise normal findings. A March 1978 examination revealed no abnormalities of the spine upon clinical evaluation. A March 1978 Report of Medical History demonstrates that the Veteran reported having no history of recurrent back pain. In a March 1979 periodic examination, there were no abnormalities of the spine noted upon clinical evaluation. 

In an October 1984 Report of Medical History, the Veteran denied then having, or ever having had, recurrent back pain and the October 1984 retirement examination revealed no abnormalities of the spine upon clinical evaluation. The Veteran was then assessed through the PULHES profile rating as being in a high state of physical fitness. Odiorne v. Principi, 3 Vet.App. 456 (1992)((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

In light of the Veteran's contentions regarding in-service incurrence of a back disorder, the pre-retirement service department physical examination is highly probative both as to the Veteran's subjective reports and the resulting objective findings. Both the medical history questionnaire and the report of medical history were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).



In an October 1985 VA examination, a physical examination revealed a full range of motion of the spine and the Veteran's musculoskeletal system was evaluated as essentially normal except for surgically corrected bunions and hallux valgus. 

Post-service medical records from January 1999 to August 2010 and VA outpatient treatment reports from May 2001 to August 2012 reflect that the Veteran initially complained of back pain in a January 1999 private treatment report. At that time, he complained of right leg tingling and numbness which began a year earlier and he also complained of occasional mild lower back pain, although it was noted that this did not appear to be associated with symptoms described. The Veteran was diagnosed with symptoms suggestive of radiculopathy or piriformis syndrome with sciatic nerve involvement. 

In a February 2000 private treatment report, the Veteran complained of having low back pain and right leg pain for the past year and was diagnosed with lumbar spinal stenosis. In December 2000, the Veteran complained of back pain for the past two years (i.e., since 1998) and was diagnosed with lumbar radiculopathy. Subsequent private treatment reports reflect that the Veteran underwent back surgery in February 2001. The pre and post operative diagnoses at this time included L4-5 and L5-S1 degenerative disc disease with L5-S1 spondylolisthesis. Subsequent private and VA medical records reflect the Veteran was variously treated for and diagnosed with: status post back fusion with chronic back pain; status post L4-5 and L5-S1 posterolateral spinal fusion, also noted with adjacent level 3-4 disease; and chronic and intermittent low back pain. 

In a December 2012 VA examination, the Veteran was diagnosed with lumbar radiculopathy and status post spinal fusion. He complained of back pain with some radiation into the leg, stiffness and soreness. The Veteran stated he had pain off and on for years. He also reported that he worked in air transport in which he did a lot of loading and unloading and he also worked as a safety officer. He stated he would get some aches or pains but did not seek medical treatment or miss days from work. The Veteran denied any knowledge of any accident or traumatic event that may have caused his back problems. 

Following a physical examination, the examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner noted that the Veteran had back pain requiring spinal fusion in 2001 and that he had spent 30 years in service and had numerous medical records available which were extensively reviewed. The examiner noted the Veteran had no history of back pain prior to enrollment. He also noted there were two instances throughout the Veteran's service that could be related to back pain, the first occurring in 1964 in which the Veteran was diagnosed with muscle strain and the second episode which occurred when he was playing with his children and caused pain in the upper back. With respect to the second episode, the examiner noted that x-rays of the ribs and chest were both negative, and a note was made of a chest x-ray showing spurring of the lower thoracic vertebrae and which was otherwise within normal limits. The examiner explained that this was not the area of the Veteran's current back problems and was no evidence on any later chest x-rays. 

The examiner observed that the remainder of the Veteran's medical records, including the retirement physical did not show evidence of back pain. The examiner also noted the Veteran continued to have intermittent back problems but there are no records of treatment for the back pain after service until 1999 - i.e., approximately 14 years after service. Therefore, he concluded that, given the absence of any lower back problems, except for the one episode in service in 1964, abnormal x-rays or continuance, he was unable to connect the Veteran's current back problems with anything that occurred while he was in service. 

Entitlement to service connection for a low back condition is not warranted. While the Veteran's military personnel records are consistent with the Veteran's reports of having loaded and unloaded aircrafts; and the Veteran has been variously diagnosed with a low back condition, the probative evidence of record does not demonstrate a nexus between the Veteran's currently diagnosed low back condition and his active service. 


While not dispositive of the issue of whether service connection may be granted, the service treatment reports include two episodes of treatment for back pain in service, in January 1964 and in September 1968. However, subsequent service treatment reports are absent of any treatment, findings or complaints related to the low back during active service. 

There is no medical evidence which links the Veteran's disorder to service. The Veteran is competent to state that he had low back pain during his active service and since that time. Kahana v. Shinseki, 24 Vet.App. 428 (2011). However, he is not competent to diagnose or medically attribute any in-service symptom to a current disorder. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). The evidence does not demonstrate that the Veteran has the requisite medical competence to diagnose or identify a low back condition. 

Moreover, while competent, the statements regarding the onset of his low back pain symptoms in service and a continuity of low back pain symptoms since active service are not credible evidence as they are internally inconsistent and are inconsistent with the contemporaneous medical evidence of record.

In making a determination, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). As to some of the factors that go into making these determinations both the Court and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance. See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."). 

The Veteran specifically denied having any history of recurrent back pain in March 1978 and October 1984 Reports of Medical History. In addition, he indicated in a February 2000 private treatment report, that he had low back pain and right leg pain for the past year. Thereafter, he reported in December 2000, that he had back pain for the past two years. Accordingly, the Board finds the statements regarding the onset of his low back condition and continuity of his low back symptoms since active service are inconsistent with his other earlier statements of record. 

The earliest indication of a back condition after the Veteran's active service was when he complained of occasional mild lower back pain in January 1999, approximately 14 years following his discharge from active duty. In fact, while the Veteran's service treatment records indicate treatment on two occasions for back pain in January 1964 and September 1968, they do not reflect any subsequent complaints, treatment or findings of back problems throughout his entire period of active service, up until his retirement in 1984. In particular, the March 1969, August 1976, March 1987, March 1979, and October 1984 examinations revealed no abnormalities of the spine upon clinical evaluation. The Veteran also denied recurrent back pain or any back problems in various Reports of Medical History after September 1968 up until his retirement from active service. 

The post service private and VA medical records reflect that the Veteran has been currently treated for and diagnosed with various back disabilities, including: status post back fusion with chronic back pain; status post L4-5 and L5-S1 posterolateral spinal fusion, also noted with adjacent level 3-4 disease; chronic and intermittent low back pain; lumbar radiculopathy; and status post spinal fusion.  These records reflect that earliest indication of a back condition after the Veteran's active service was when he complained of occasional mild lower back pain in January 1999, approximately 14 years following his discharge from active duty and approximately 31 years since the Veteran's last documented complaint and treatment of back pain in 1968. Moreover, the Veteran's lay contentions have been fully investigated by a competent medical examiner and found unsubstantiated. Jandreau, supra. 




Accordingly, the preponderance of the evidence is against the claim. Service connection for a low back condition is not warranted and the appeal will be denied. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for service connection for a low back condition, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back condition is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


